859 F.2d 921
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronnie L. ALSTON, Plaintiff-Appellant,v.SOUTHERLAND, Warden, Federal Correctional Institution,Defendant-Appellee.
No. 88-5200.
United States Court of Appeals, Sixth Circuit.
Oct. 5, 1988.

1
Before WELLFORD and DAVID A. NELSON, Circuit Judges, and RICHARD B. MCQUADE, District Judge*.

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff Alston, a federal prisoner, brought this action against the Warden of the Federal Correctional Institution, Talladega, Alabama, to redress alleged interference with Alston's right of access to the courts.  Service was not effected on the Warden.  The matter was referred to a magistrate who recommended the case be dismissed.  The district court adopted this recommendation, after considering Alston's objections, and this appeal followed.  On appeal the parties have briefed the issues, plaintiff proceeding pro se.


4
Upon consideration, we initially note the complaint set forth claims under Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971), rather than 28 U.S.C. Sec. 2241.  The action was filed in the Eastern District of Kentucky although plaintiff and defendant were located in Talladega, Alabama, and the actions complained of took place in Alabama.  Defendant did not consent to suit in the Eastern District of Kentucky.  We find the district court did not have jurisdiction over the parties in this matter.  We accordingly vacate the judgment on appeal and remand the case to the district court for an entry of dismissal.  Rule 9(b)(6), Rules of the Sixth Circuit.



*
 The Honorable Richard B. McQuade, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation